Citation Nr: 0810930	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right total knee arthroplasty residuals, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right thigh gunshot wound residuals with Muscle 
Group XIII injury, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral spine degenerative joint disease, 
currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right foot gunshot wound residuals, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1943 to February 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied increased 
disability evaluations for the veteran's right total knee 
arthroplasty residuals, right thigh gunshot wound residuals 
with Muscle Group XIII injury, lumbosacral spine degenerative 
joint disease, and right foot gunshot wound residuals and a 
total rating for compensation purposes based on individual 
unemployability.  In July 2006, the veteran submitted a 
Motion to Advance on the Docket.  In August 2006, the Board 
granted the veteran's motion.  In September 2006, the Board 
remanded the veteran's claims to the RO for additional 
action.  


FINDINGS OF FACT

1.  The veteran's right total knee arthroplasty residuals 
have been shown to be manifested by no more than severe 
progressive knee pain; a knee flexion deformity; limitation 
of flexion to 20 degrees; scattered metallic foreign bodies 
throughout the joint; and an inability to walk more than 50 
feet without resting due to joint pain.  

2. The veteran's right thigh gunshot wound residuals have 
been shown to be manifested by severe Muscle Group XIII 
injury and compound, comminuted, and complete right femoral 
lateral condyle fracture residuals with nonunion.  

3.  The veteran's lumbosacral spine degenerative joint 
disease has been shown to be manifested by no more than a 
range of motion of forward flexion to 0 degrees without pain 
and to 30 degrees with pain, extension to 0 degrees without 
pain and to 10 degrees with pain, lateral bending to 10 
degrees without pain and to 20 degrees with pain, 
bilaterally, and rotation to 10 degrees without pain and to 
20 degrees with pain, bilaterally; and no tenderness on 
palpation.  

4.  Service connection is currently in effect for right total 
arthroplasty replacement residuals evaluated as 60 percent 
disabling; right thigh gunshot wound residuals with Muscle 
Group XIII injury evaluated as 40 percent disabling; 
lumbosacral spine degenerative joint disease evaluated as 40 
percent disabling; right foot gunshot wound residuals 
evaluated as 10 percent disabling; and a left ear region 
shell fragment wound scar evaluated as noncompensable.  The 
veteran has a combined rating of 90 percent.  

5.  An evaluation in excess of 10 percent for the veteran's 
right foot gunshot wound residuals may not be combined with 
the current evaluations assigned for his right total 
arthroplasty replacement residuals and right thigh gunshot 
wound residuals with Muscle Group XIII injury.  

6.  The veteran has reported completing two years of college 
and occupational experience as sales representative, a 
drapery installer, and an office worker.  He reported having 
last worked on a full-time basis in 1983.  

7.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for the 
veteran's right total knee arthroplasty residuals have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2007).  

2.  The criteria for a 40 percent evaluation for the 
veteran's right thigh gunshot wound residuals with Muscle 
Group XIII injury have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.56, 4.71a, 
Diagnostic Code 5313 (2007).  

3.  The criteria for an evaluation in excess of 40 percent 
evaluation for the veteran's lumbosacral spine degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.321(b)(1), 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242 (2007).  

4.  An evaluation in excess of 10 percent for the veteran's 
right foot gunshot wound residuals may not be assigned.  38 
C.F.R §§ 4.25, 4.68, 4.71a, Diagnostic Code 5161 (2007).  

5.  A total rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in May 2004, June 2004, June 2005, and 
September 2006 which informed him of the evidence needed to 
support a claim of entitlement to an increased evaluation and 
a total rating for compensation purposes based on individual 
unemployability; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The May 2004 and June 
2004 VCAA notices were issued prior to the July 2004 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The Board remanded the issue to the RO for additional 
development of the record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding any deficiency in the notices given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to the issues of increased evaluations for the veteran's 
right total knee arthroplasty residuals, right thigh gunshot 
wound residuals with Muscle Group XIII injury, and a total 
rating for compensation purposes based on individual 
unemployability given the favorable outcome below.  In 
reference to the issues of increased evaluations for the 
veteran's lumbosacral spine degenerative joint disease and 
right foot gunshot wound residuals, the preponderance of the 
evidence is against the veteran's claims and any notice 
deficiencies are thus rendered moot.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

II.  Right Total Knee Arthroplasty Residuals

A.  Historical Review

The veteran's service medical records indicate that he was 
struck in the right knee by shell fragments during combat on 
June 6, 1944.  In February 1945, the RO established service 
connection for chronic traumatic right knee arthritis with 
ankylosis; a penetrating right thigh wound with right femoral 
lateral condyle fracture residuals; right first, second, and 
third distal metatarsal fracture residuals, and a mastoid 
process scar and assigned a 50 percent evaluation for the 
veteran's disabilities.  

The report of a February 1946 VA examination for compensation 
purposes states that the veteran was diagnosed with right 
knee ankylosis secondary to his shell fragment wound.  In 
February 1946, the RO recharacterized the veteran's right 
knee disability as right knee ankylosis and assigned a 30 
percent evaluation for that disability.  

A January 1984 VA hospital summary indicates that the veteran 
underwent a right total knee arthroplasty.  In May 1984, the 
RO recharacterized the veteran's right knee disability as 
right total knee arthroplasty residuals and assigned a 100 
percent evaluation for that disability for the period from 
January 3, 1984, to February 28, 1985 and a 30 percent 
evaluation for the period on and after March 1, 1985.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Replacement of the 
knee joint with a prosthesis warrants assignment of a 100 
percent evaluation for a period of one year following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following discharge from the hospital under the 
provisions of 38 C.F.R. § 4.30.  Thereafter, a minimum 30 
percent disability evaluation will be assigned.  A 60 percent 
evaluation will be assigned for chronic residuals consisting 
of severely painful motion or severe weakness in the affected 
lower extremity.  Intermediate degrees of residual weakness, 
pain, or limitation of motion will be evaluated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2007), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

At a February 2004 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain, weakness, 
stiffness, and lack of mobility.  On examination of the right 
knee, the veteran exhibited a range of motion of 10 to 80 
without pain and to 90 degrees with pain and no tenderness or 
laxity.  

In his undated Appeal to the Board (VA Form 9) received in 
September 2005, the veteran advanced that his right knee 
artificial joint had "worn to the point it is painful."  He 
stated that he could not stand for more than five minutes 
without experiencing severe pain in the entire right lower 
extremity.  

An April 2006 VA treatment record states that the veteran 
experienced progressive right knee pain which impaired his 
ability to walk more than 50 feet without resting.  He 
exhibited a right knee flexion deformity; right knee flexion 
to 20 degrees; and scattered metallic foreign bodies 
throughout the joint.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's right total knee arthroplasty residuals have been 
shown to be manifested by progressive severe right knee pain; 
a flexion deformity; limitation of flexion to 20 degrees; 
retained metallic foreign bodies; and associated impaired 
ambulation.  Such findings merit assignment of a 60 percent 
evaluation, the maximum schedular evaluation for knee 
replacement residuals available after the elapse of the 
initial year following implantation of the prosthesis.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2007).  The veteran's 
right knee symptomatology falls squarely within the relevant 
diagnostic criteria.  Therefore, an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  




III.  Right Thigh Gunshot Wound Residuals

A.  Historical Review 

The veteran's service medical records indicate that he was 
struck in the right thigh by shell fragments during combat in 
Normandy, France, on June 6, 1944.  He was found to have 
sustained a severe penetrating wound on the lateral aspect of 
the distal third of the right thigh and a compound, 
comminuted, and complete right lateral femoral condyle 
fracture.  Approximately 27 hours later, his wound was 
cleaned and dressed at a division aid station.  On June 10, 
1944, the veteran was evacuated to a station hospital in 
England where his wound was debrided and a double hip spica 
cast was applied.  He was subsequently transferred to a 
general hospital in the continental United States.  
Contemporaneous X-ray studies of the right thigh revealed a 
loss of bony substance of the right lateral femoral condyle 
and an associated right knee valgus deformity.  The veteran 
was subsequently found to be unfit for further military 
service and discharged.  In February 1945, the RO established 
service connection for chronic traumatic right knee arthritis 
with ankylosis; a penetrating right thigh wound with right 
femoral lateral condyle fracture residuals; right first, 
second, and third distal metatarsal fracture residuals, and a 
mastoid process scar and assigned a 50 percent evaluation for 
the veteran's disabilities.  

In February 1946, the RO recharacterized the veteran's right 
thigh shell fragment wound residuals as right thigh shell 
fragment wound residuals with Muscle Group XIII injury and 
scars evaluated as 20 percent disabling.  In January 1948, 
the RO recharacterized the veteran's right thigh shell 
fragment wound residuals as right thigh gunshot wound 
residuals with Muscle Group XIII injury evaluated as 30 
percent disabling.  

The report of a March 1948 VA examination for compensation 
purposes notes that the veteran exhibited considerable right 
thigh atrophy; loss of three-quarters of the right lateral 
femoral condyle; and multiple retained metallic foreign 
bodies.  


B.  Increased Evaluation

A 30 percent evaluation is warranted for moderately severe 
injury to Muscle Group XIII (posterior thigh group).  A 40 
percent evaluation requires severe injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5313 (2007).  

The provisions of 38 C.F.R. § 4.56 (2007) offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The regulation directs, in pertinent 
part, that:  

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and 
uncertainty of movement.  

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 
  (1)  Slight disability of muscles-(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii)  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D)  Visible or measurable atrophy.  
  (E)  Adaptive contraction of an 
opposing group of muscles.  
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

A February 2004 VA X-ray study of the right knee revealed 
findings consistent with a right lateral femoral condyle 
fracture with displacement of the fracture fragment since 
August 1996 and numerous retained metallic foreign bodies 
within the distal thigh and the upper right leg.  

The veteran sustained a significant penetrating right thigh 
shell fragment wound with a severe compound, comminuted, and 
complete right lateral femoral condyle fracture.  The 
veteran's wound and associated femoral fracture residuals 
necessitated delayed debridement, closure, and casting; 
prolonged hospitalization; and his discharge from active 
service.  The veteran has been shown to currently manifest 
severe right thigh shell fragment wound residuals including 
femoral nonunion.  Such findings most closely approximate the 
criteria for severe right Muscle Group XIII injury under the 
provisions of 38 C.F.R. § 4.56.  Therefore, the Board 
concludes that a 40 percent evaluation is warranted for the 
veteran's right thigh shell fragment wound residuals.  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5313 (2007).  The 
veteran's right thigh symptomatology falls squarely within 
the relevant diagnostic criteria.  Therefore, an evaluation 
on an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


IV.  Lumbosacral Spine

A.  Historical Review

The report of a March 1983 VA examination for compensation 
purposes diagnosed the veteran with lumbosacral spine 
degenerative joint disease and degenerative disc disease 
secondary to his service-connected right lower extremity 
disabilities.  In April 1984, the Board granted service 
connection for lumbosacral spine degenerative disc disease 
and degenerative joint disease.  In May 1984, the RO 
effectuated the award and established service connection for 
lumbosacral spine degenerative joint disease and assigned a 
20 percent evaluation for the period from May 28, 1981, to 
March 27, 1983, and a 40 percent evaluation for the period on 
and after March 28, 1983, for that disability.  

B.  Increased Evaluation

Generally, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  Degenerative arthritis 
(degenerative joint disease) of the spine is to be evaluated 
under the provisions of the General Rating Formula for 
Diseases and Injuries of the Spine.  The rating formula 
directs that a 40 percent evaluation will be assigned for 
either unfavorable ankylosis of the entire cervical spine; 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire spine.  

At the February 2004 VA examination for compensation 
purposes, the veteran complained of chronic low back pain and 
stiffness.  On examination of the lumbar spine, the veteran 
exhibited a range of motion of forward flexion to 0 degrees 
without pain and to 30 degrees with pain, extension to 0 
degrees without pain and to 10 degrees with pain, lateral 
bending to 10 degrees without pain and to 20 degrees with 
pain, bilaterally, and rotation to 10 degrees without pain 
and to 20 degrees with pain, bilaterally; no tenderness on 
palpation; and reduced left lower extremity sensation.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed findings consistent with moderate to marked 
degenerative disc disease, a L5 pars defect, and lumbar spine 
scoliosis

An April 2006 VA treatment record states that the veteran 
complained of progressive low back pain which impaired his 
ability to sit, to stand, and to walk for prolonged periods 
of time.  Contemporaneous X-ray studies of the lumbosacral 
spine were reported to show moderate to severe degenerative 
disc disease.  

The veteran's lumbosacral spine disability is manifested by 
significant limitation of motion due to pain which clearly 
merits at least a 40 percent evaluation.  The veteran has not 
been shown to have thoracolumbar spine ankylosis.  In the 
absence of such clinical findings, an evaluation in excess of 
40 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2007) is not warranted.  The 
veteran's lumbosacral spine degenerative joint disease 
symptomatology falls squarely within the relevant diagnostic 
criteria.  Therefore, an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


V.  Right Foot Gunshot Wound Residuals 

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2007).  

In the instant appeal, the Board has granted a 60 percent 
evaluation for the veteran's right total knee arthroplasty 
residuals and a 40 percent evaluation for his right thigh 
gunshot wound residuals with Muscle Group XIII injury.  A 10 
percent evaluation is currently in effect for the veteran's 
right foot gunshot wound residuals.  Therefore, the veteran 
has a combined 80 percent evaluation for his right lower 
extremity disabilities.  38 C.F.R. § 4.25 (2007).  

Amputation of a lower extremity at the upper third of the 
thigh warrants an 80 percent evaluation if the point of 
amputation is at or above a point one-third of the distance 
from the perineum to the knee joint, measured from the 
perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161 (2007).  

Given the current 80 percent combined evaluation for the 
veteran's service-connected right lower extremity 
disabilities, an increased evaluation may not be assigned for 
the veteran's right foot gunshot wound residuals.  

VI.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice--connected disorders.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 
(2007).  The provisions of 38 C.F.R. § 4.16(a) (2007), 
elaborate, in pertinent part, that: 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  

Service connection is currently in effect for right total 
knee arthroplasty residuals evaluated as 60 percent 
disabling; right thigh gunshot wound residuals with Muscle 
Group XIII injury evaluated as 40 percent disabling; 
lumbosacral spine degenerative joint disease evaluated as 40 
percent disabling; right foot gunshot wound residuals 
evaluated as 10 percent disabling; and a left ear region 
shell fragment wound scar evaluated as noncompensable.  The 
veteran has a combined rating of 90 percent.  

At a June 1982 VA examination for compensation purposes, the 
veteran reported that he had occupational experience as a 
sales representative, a drapery installer, and an office 
worker.  

In his October 2003 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran conveyed that he had completed two years of college.  
He reported having last worked on a full time basis in 
December 1983.  

An April 2006 VA treatment record states that the veteran is 
"totally disabled due to his knee and back pain."  

The Board observes that the veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a) (2007).  A preponderance 
of the evidence reflects that his service-connected 
disabilities have rendered him unable to secure and follow 
any form of full-time employment.  Therefore, the Board 
concludes that the veteran's service-connected disabilities 
render him unable to secure and follow substantially gainful 
employment consistent with his education and work experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  Accordingly, a 
total rating for compensation purposes based on individual 
unemployability is granted.  


ORDER

A 60 percent evaluation for the veteran's right knee 
arthroplasty residuals is granted subject to the law and 
regulations governing the award of monetary benefits.  

A 40 percent evaluation for the veteran's right thigh gunshot 
wound residuals with Muscle Group XIII is granted subject to 
the law and regulations governing the award of monetary 
benefits.  

An increased evaluation for the veteran's lumbosacral 
degenerative joint disease is denied.  

An increased evaluation for the veteran's right foot gunshot 
wound residuals is denied.  

A total rating for compensation purposes based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


